Exhibit 10.1

CIVIL SETTLEMENT AGREEMENT (Redacted)*

I.              PARTIES

This Settlement Agreement (“Agreement”) is entered into between the following
(hereinafter “the Parties”) through their authorized representatives:

(a)  the United States of America, acting through the United States Department
of Justice and on behalf of the Office of Inspector General (“OIG-HHS”) of the
Department of Health and Human Services (“HHS”); the TRICARE Management Activity
(“TMA”) (formerly the Office of Civilian Health and Medical Program of the
Uniformed Services (“OCHAMPUS”)), through its General Counsel; and the Office of
Personnel Management (“OPM”), which administers the Federal Employees Health
Benefit Program (“FEHBP”) (collectively, “the United States”); and,

(b)  Tenet Healthcare Corporation, on behalf of its predecessors, and current
and former affiliates, divisions, and direct and indirect subsidiaries
(“Tenet”); Tenet HealthSystem HealthCorp.; Tenet HealthSystem Holdings, Inc.;
Tenet HealthSystem Medical, Inc.; OrNda Hospital Corp.; and the 165 hospitals
listed in Exhibit 1 hereto (referred to herein as the “Settling Hospitals”)
(collectively the “Tenet Entities”).

II.            PREAMBLE

As a preamble to this Agreement, the Parties agree to the following:

A.          Tenet is a Nevada corporation with headquarters in Dallas, Texas.
Tenet, through its predecessors, subsidiaries, and/or affiliates, operates or
has operated the Settling Hospitals during some or all of the time period
January 1, 1990 to the present.

B.           The United States has filed three actions against certain Tenet
Entities in the Central District of California (collectively the “DRG
Complaints”), captioned as follows:

(1)          U.S. v. Tenet Healthcare et al., CV03-206 GAF

(2)          U.S. v. Tenet Healthcare et al., CV04-857 GAF

(3)          U.S. v. Tenet Healthcare et al., CV04-859 GAF

--------------------------------------------------------------------------------

*

 

Confidential portions of this document have been omitted and separately filed
with the Securities and Exchange Commission pursuant to an application for
confidential treatment under Rule 24b-2 under the Securities Exchange Act of
1934, as amended, as indicated by the notation “[**]” on pages 2, 4, 5, 7, 8, 10
and 15.

 

--------------------------------------------------------------------------------


 

The DRG Complaints allege that these Tenet Entities engaged in “upcoding” as
further described in Paragraph II.E(2) below.

C.           [**]

D.           The Tenet Entities submitted or caused to be submitted claims for
payment to the Medicare Program (“Medicare”), Title XVIII of the Social Security
Act, 42 U.S.C. §§ 1395-1395ggg (1997); the Medicaid Program (“Medicaid”), 42
U.S.C. §§ 1396-1396v; the TRICARE Program (“TRICARE”), 10 U.S.C. §§ 1071-1107;
and the FEHBP, 5 U.S.C. §§ 8901 et. seq. (collectively the “Government Health
Care Programs”).

E.           The United States alleges that it has certain civil claims against
the Tenet Entities, as specified in Paragraph III.4 below, for engaging in the
following conduct (hereinafter the “Covered Conduct”):

(1)            Outlier Payments:

From October 1, 1995 through August 7, 2003, the Tenet Entities allegedly
submitted or caused to be submitted claims to the Government Health Care
Programs for inpatient and outpatient outlier payments that the Tenet Entities
were not entitled to receive because (a) the Tenet Entities allegedly had
artificially and purposely inflated the charges billed for inpatient and
outpatient care substantially in excess of any increase in the costs associated
with that care, (b) as a result, the Tenet Entities allegedly improperly
received outlier payments that were further inflated because they were computed
pursuant to statewide average cost-to-charge ratios that should not properly
have applied, and (c) the Tenet Entities allegedly billed for inpatient and
outpatient services and supplies not provided to patients. [**]

 

2

--------------------------------------------------------------------------------


 

As a result of these artificially inflated and allegedly false claims, the Tenet
Entities allegedly caused the Government Health Care Programs to pay to Tenet
money that lawfully belonged to the United States in that it exceeded the amount
Tenet would have received had these claims not been artificially inflated and
false.

(2)          DRG Upcoding:

(a)  From January 1, 1992 through December 31, 1998, Tenet and the Settling
Hospitals listed in Exhibit 2 allegedly submitted or caused to be submitted
claims to Medicare that assigned diagnosis codes for inpatient discharges that
were not supported by physician documentation in the patient’s medical records
or were otherwise improper for the following diagnosis related groups (“DRG’s”):
79, 106, 124, 415, 416, 475 and 483; and,

(b)  Between January 1, 1992 and December 31, 1998, Tenet annually certified
compliance with its obligations under its Corporate Integrity Agreement
notwithstanding its alleged knowledge of claims of the type described above.

(3)          Physician Relationships:

From January 1, 1992 through October 12, 2005, the Tenet Entities allegedly
submitted or caused to be submitted claims to Medicare for items and services
delivered by those Tenet Entities that were ordered by a physician, a member of
a physician group practice, a professional corporation, or other legal entity
owned at least in part by a physician with whom the Tenet Entities had a
financial relationship, directly or through a family member. The United States
alleges these claims were false because (a) Section 1877 of the Social Security
Act (“SSA”), 42 U.S.C. § 1395nn (also known as the Stark Law) prohibited the
Tenet Entities from billing Medicare for items or services referred or ordered
by physicians with whom the Tenet

 

3

--------------------------------------------------------------------------------


 

Entities had improper financial relationships, (b) the Tenet Entities forfeited
the right to bill Medicare for such items and services by allegedly paying
remuneration to physicians intending that remuneration to induce those and other
referrals in violation of the Anti-kickback Statute, 42 U.S.C. § 1320a-7b(b),
and (c) the Tenet Entities were required to and did certify on cost reports
submitted to fiscal intermediaries for the applicable fiscal years that items
and services identified or summarized in each cost report were not provided or
procured through the payment directly or indirectly of a kickback or billed in
violation of federal or state referral laws (e.g., the Stark Law). [**]

(4)          Tiered Charges:

From January 1, 1996 through September 30, 2005, Tenet and the Settling
Hospitals listed in Exhibit 3 allegedly submitted or caused to be submitted
claims to Medicare that used higher charges for inpatient than outpatient
services, when those charges were required to be uniform. [**]

(5)          Centinela Hospital Medical Center Claims:

From January 1, 1999 through December 31, 2005, Centinela Hospital Medical
Center allegedly submitted or caused to be submitted claims to Medicare for
cardiac catheterizations that were not medically necessary.

(6)          Desert Regional Medical Center Claims:

(a) From January 1, 1997 through May 31, 2004, Tenet and Desert Regional Medical
Center allegedly submitted or caused to be submitted claims to Medicare for
outpatient

 

4

--------------------------------------------------------------------------------


 

care rendered at the Comprehensive Cancer Center (i) with the following billing
codes that were inaccurate and resulted in excessive reimbursement: modifiers
25, 27, and 59, and diagnostic codes related to screening and diagnostic
mammograms, and (ii) for diagnostic laboratory and imaging services that were
not supported by appropriate documentation. [**] and

(b) From January 1, 1997 through May 31, 2001, Tenet and Desert Regional Medical
Center allegedly submitted or caused to be submitted cost reports to Government
Health Care Programs that sought reimbursement for excessive management fees
paid to the Comprehensive Cancer Center.

(7)          Brookwood Medical Center Claims:

From January 1, 1997 through May 1, 2000, Brookwood Medical Center submitted
claims to Government Health Care Programs for reimbursement for (i) units of
blood that allegedly were not administered and (ii) blood filters that allegedly
were not used. [**]

(8)          People’s Health Network Claims:

From January 1, 1999 through August 23, 2005, People’s Health Network (“PHN”),
an entity in which Tenet had an ownership interest, allegedly failed to provide
services and provided services not consistent with the standard of care required
under applicable regulations and statutes to patients that were included in the
capitated rate paid by Medicare to PHN.

F.              The United States also contends that it has certain
administrative claims against

 

5

--------------------------------------------------------------------------------


 

the Tenet Entities for the Covered Conduct under the provisions for permissive
exclusion from Medicare, Medicaid and other Federal health care programs, 42
U.S.C. § 1320a-7(b), the provisions for permissive exclusion from TRICARE, 32
C.F.R. § 199.9, and the provisions for civil monetary penalties, 42 U.S.C. §
1320a-7a.

G.           The Tenet Entities deny the contentions of the United States set
out in Paragraphs II.E and II.F above.

H.            To avoid the delay, uncertainty, inconvenience and expense of
protracted litigation of these claims, the Parties reach a full and final
settlement as set forth in this Agreement. The settlement amount required to be
paid by the Tenet Entities pursuant to this Agreement reflects limitations on
the Tenet Entities’ ability to pay occasioned by the financial condition of the
Tenet Entities.

III.           TERMS AND CONDITIONS

NOW, THEREFORE, in consideration of the mutual promises, covenants, and
obligations set forth below, and for good and valuable consideration as stated
herein, the Parties agree as follows:

1.             The Tenet Entities agree to pay to the United States a total of
$900 million, plus applicable interest, as follows (the “Settlement Amount”):

(a) The Tenet Entities agree to pay the United States $450 million, plus
interest accruing at a simple rate of 4.125% from November 1, 2005, within ten
(10) days after the Effective Date of this Agreement. The payment shall be made
by electronic funds transfer pursuant to written instructions to be provided by
Michael F. Hertz, Director, Commercial Litigation Branch, Civil Division, United
States Department of Justice.

(b) The Tenet Entities agree to waive, and not assert any claim for, additional

 

6

--------------------------------------------------------------------------------


 

Disproportionate Share Hospital (“DSH”) program payments related to Medicaid
eligible patient days and SSI patient days to which the Tenet Entities may be
entitled for all cost reporting periods beginning on or before December 31,
2001, which claims and potential claims have a value of $50 million.

(c) The Tenet Entities agree to waive, and not assert any claim for, any
additional outlier payments from any Government Health Care Program to which the
Tenet Entities may be entitled for any period prior to August 7, 2003, which
claims and potential claims have a value of $125 million.

(d) The Tenet Entities further agree to pay the United States $275 million, plus
interest accruing at a simple rate of 4.125% from November 1, 2005, in quarterly
installments from November 1, 2007 through August 1, 2010 in accordance with the
schedule of payments attached as Exhibit 4. All quarterly payments shall be made
by electronic funds transfer pursuant to written instructions to be provided by
Michael F. Hertz, Director, Commercial Litigation Branch, Civil Division, United
States Department of Justice.

2.              The principal portion of the Settlement Amount is attributable
to the Covered Conduct as follows (with interest to be allocated on the same pro
rata basis):

(a)  Outlier Payments: $788,851,228 [**]

(b)  DRG Upcoding: $46,886,882

(c)  Physician Relationships: $47,533,514 [**]

 

7

--------------------------------------------------------------------------------


 

(d)           Tiered Charges: $822,577 [**]

(e)           Desert Regional Medical Center Claims: $452,417 [**]

(f)            Brookwood Medical Center Claims: $30,065 [**]

(g)           People’s Health Network Claims: $15,423,316

3.              If the Tenet Entities fail to make any of the payments described
in Paragraph III.1 above at the specified time, upon written notice to the Tenet
Entities of this default, the Tenet Entities shall have ten (10) calendar days
to cure the default. If the default is not cured within the ten-day period: (a)
the remaining unpaid principal portion of the Settlement Amount shall become
accelerated and immediately due and payable, with interest at a simple rate of
4.125% from November 1, 2005 to the date of default, and at a simple rate of
9.5% per annum from the date of default until the date of payment; (b) the
United States may pursue any and all actions for collection as it may choose,
including, without limitation, filing an action for specific performance of this
Agreement; and (c) the United States may offset the remaining unpaid balance of
the Settlement Amount (inclusive of interest) from any amounts due and owing to
any of the Released Tenet Entities (defined in Paragraph III.4 below) by any
department, agency, or

 

8

--------------------------------------------------------------------------------


 

agent of the United States. The Released Tenet Entities agree not to contest any
collection action undertaken by the United States pursuant to this Paragraph
III.3, and to pay the United States all reasonable costs incurred in any such
collection action, including attorney’s fees and expenses.

4.              Subject to the exceptions in Paragraph III.11 below, in
consideration of the obligations of the Tenet Entities set forth in this
Agreement, conditioned upon the Tenet Entities’ payment in full of the
Settlement Amount, and subject to Paragraph III.18 below (concerning bankruptcy
proceedings commenced within 91 days of the Effective Date of this Agreement or
any payment under this Agreement), the United States (on behalf of itself, its
officers, agents, agencies, and departments) hereby releases Tenet, together
with its current and former parent corporations, each of its direct and indirect
subsidiaries including the Settling Hospitals, brother or sister corporations,
divisions, current or former owners, partnerships or other legal entity in which
Tenet or a Tenet subsidiary has or had an ownership interest, and the successors
and assigns of any of them (the “Released Tenet Entities”), from any civil or
administrative monetary claim the United States has or may have under the False
Claims Act, 31 U.S.C. §§ 3729-3733; the Civil Monetary Penalties Law, 42 U.S.C.
§ 1320a-7a; the Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812; any
other statutory cause of action for civil damages or civil penalties which the
Civil Division has actual and present authority to assert and compromise
pursuant to 28 C.F.R. Subpart I, Section 0.45(d) (2004); or the common law
and/or equitable theories of payment by mistake, unjust enrichment, restitution,
recoupment, disgorgement of illegal profits, and fraud, for the Covered Conduct.

5.              Within 30 days of the Effective Date of this Agreement, the
United States will seek dismissal with prejudice of (a) the claims stated in the
United States’ Complaints and

 

9

--------------------------------------------------------------------------------


 

Amended Complaints in the Civil Actions identified in Paragraph II.B above; (b)
claims asserted against the Tenet Entities in [**]. The stipulations of
dismissal will be conditioned upon receipt by the United States of the
Settlement Amount, and if necessary, will request that the courts retain
jurisdiction to resolve issues of relators’ share and attorney’s fees.

6.              Should this Agreement be challenged by any relator as not fair,
adequate or reasonable pursuant to 31 U.S.C. § 3730(c)(2)(B), the United States
and the Tenet Entities agree that they will take all reasonable and necessary
steps to defend this Agreement. If a court concludes that the Agreement is not
fair, adequate or reasonable as to the claims of a particular relator, then the
Agreement shall be null and void as to the Covered Conduct asserted by those
claims; the Agreement will otherwise remain in full force and effect; and that
portion of the Settlement Amount allocated to the excluded Covered Conduct (the
“Allocated Amount”) will be held by the United States to be used as follows upon
entry of a final judgment resolving (whether by settlement or otherwise) the
amount the Tenet Entities must pay on the particular relator’s claims (the
“Judgment Amount”): (a) if the Judgment Amount is greater than the Allocated
Amount, the Allocated Amount shall remain allocated to those claims, with the
Tenet Entities responsible for payment of the difference between the Judgment
Amount and the Allocated Amount; (b) if the Judgment Amount is less than or
equal to the Allocated Amount, the portion of the Allocated Amount equivalent to
the Judgment Amount shall remain allocated to those claims, while the difference
between the Allocated Amount and the Judgment Amount shall be reallocated to the
remaining Covered Conduct in an amount proportionate to the original allocation
set forth in Paragraph III.2 above.

7.              In consideration of the obligations of the Tenet Entities set
forth in this

 

10

--------------------------------------------------------------------------------


 

Agreement, conditioned upon the Tenet Entities’ payment in full of the
Settlement Amount, and subject to Paragraph III.18 below (concerning bankruptcy
proceedings commenced within 91 days of the Effective Date of this Agreement or
any payment under this Agreement):

(a)          TMA hereby releases and agrees to refrain from instituting,
directing, or maintaining any administrative action seeking exclusion from the
TRICARE/CHAMPUS Program against the Released Tenet Entities under 32 C.F.R. §
199.9 for the Covered Conduct, except as reserved in Paragraph III.11, below,
and as reserved in this Paragraph III.7(a). TMA expressly reserves authority to
exclude the Released Tenet Entities from the TRICARE/CHAMPUS program under 32
C.F.R. §§ 199.9 (f)(1)(i)(A), (f)(1)(i)(B), and (f)(1)(iii), based upon the
Covered Conduct.

(b)          OPM agrees to release and refrain from instituting, directing, or
maintaining any administrative action seeking exclusion from the FEHBP against
the Released Tenet Entities under 5 U.S.C. § 8902a or 5 C.F.R. Part 970 for the
Covered Conduct, except as reserved in Paragraph III.11, below and except if
excluded by the OIG-HHS pursuant to 42 U.S.C. § 1320a-7(a). Nothing in this
Paragraph III.7(b) precludes OPM from taking action against entities or persons,
or for conduct and practices, for which claims have been reserved in Paragraph
III.11, below.

8.             The Released Tenet Entities fully and finally release,
compromise, acquit and forever discharge the United States, its agencies,
officers, agents, employees, and contractors (and their employees) from any and
all claims, causes of action, adjustments, and set-offs of any kind (including,
without limitation, any claims for additional outlier payments for any period
prior to August 7, 2003; any claims for additional DSH payments related to
Medicaid eligible patient days and SSI patient days for cost reporting periods
beginning on or before December 31,

 

11

--------------------------------------------------------------------------------


 

2001; and any attorney’s fees, costs, and expenses of every kind and however
denominated) which the Released Tenet Entities could have asserted, or may
assert in the future, against the United States, its agencies, officers, agents,
employees, and contractors (and their employees) arising out of or pertaining to
the Covered Conduct, including the United States’ investigation, prosecution, or
settlement thereof.

9.             The Tenet Entities have provided financial information to the
United States and the United States has relied on the accuracy and completeness
of this financial information in reaching this Agreement. If the United States
learns that this financial information either (a) failed to disclose a material
non-contingent asset or assets in which the Tenet Entities had an interest (a
“Material Nondisclosure”); or (b) contained any other knowing, material
misrepresentation or omission regarding the financial condition of the Tenet
Entities (a “Knowing Material Misrepresentation”), the United States may at its
option pursue relief under this Paragraph III.9 as follows: (a) the United
States shall provide Tenet with written notice of the nature of the Material
Nondisclosure or Knowing Material Misrepresentation; (b) within ten (10)
calendar days of the date of the written notice, Tenet shall provide the United
States, in writing, with any explanation it may have regarding the Material
Nondisclosure or Knowing Material Misrepresentation referenced in the written
notice; (c) if unsatisfied with Tenet’s explanation, as determined in its sole
and absolute discretion, the United States may file an action seeking relief
under this Paragraph III.9 in which action the United States shall bear the
burden of establishing by a preponderance of the evidence the Material
Nondisclosure or Knowing Material Misrepresentation; (d) if the court finds a
Material Nondisclosure or Knowing Material Misrepresentation, then — (i) the
Settlement Amount shall be increased by one hundred percent (100%) of the amount
of the Material Nondisclosure or Knowing Material

 

12

--------------------------------------------------------------------------------


 

Misrepresentation; (ii) the remaining unpaid principal portion of the Settlement
Amount (including the increase specified in subparagraph (d)(i) above) shall
become accelerated and immediately due and payable, with interest at a simple
rate of 4.125% from November 1, 2005 to the date of the court finding, and at a
simple rate of 9.5% per annum from the date of the court finding until the date
of payment; (iii) the United States may offset the remaining unpaid balance of
the Settlement Amount (inclusive of interest and the increase specified in
subparagraph (d)(i) above) from any amounts due and owing to any of the Released
Tenet Entities by any department, agency, or agent of the United States; and
(iv) the Tenet Entities shall immediately pay the United States all reasonable
costs incurred in the action seeking relief under this Paragraph III.9,
including attorney’s fees and expenses.

10.            OIG-HHS expressly reserves all rights to institute, direct, or
maintain any administrative action seeking exclusion against the Tenet Entities,
and/or its officers, directors, and employees from Medicare, Medicaid, or other
Federal health care programs (as defined in 42 U.S.C. § 1320a-7b(f)) under 42
U.S.C. § 1320a-7(a) (mandatory exclusion), or 42 U.S.C. § 1320a-7(b) (permissive
exclusion). The Tenet Entities and OIG-HHS are engaged in the negotiation of a
potential Corporate Integrity Agreement (“CIA”) and have reached a common
understanding on the basic terms of such a CIA. The Tenet Entities shall use
their best efforts and negotiate in good faith to execute a CIA with OIG-HHS
within 90 days after the Effective Date of this Agreement (defined in Paragraph
III.27 below). Upon execution of the CIA, OIG-HHS shall provide a release to the
Tenet Entities pursuant to which OIG-HHS will agree not to institute, direct, or
maintain an administrative action seeking an exclusion against the Tenet
Entities under 42 U.S.C. § 1320a-7(b)(7) (permissive exclusion for fraud,
kickbacks, and other prohibited activities) for the Covered Conduct.

 

13

--------------------------------------------------------------------------------


 

11.          Notwithstanding any term of this Agreement, specifically reserved
and excluded from the scope and terms of this Agreement as to any entity or
person (including the Released Tenet Entities) are any and all of the following:

a.            Any civil, criminal or administrative claims arising under Title
26, U.S. Code (commonly referred to as the Internal Revenue Code);

b.            Any criminal liability;

c.            Except as explicitly stated in this Agreement, any administrative
liability, including mandatory and/or permissive exclusion from the Government
Health Care Programs;

d.            Any liability to the United States (or its agencies) for any
conduct other than the Covered Conduct;

e.            Any claims based upon such obligations as are created by execution
of this Agreement;

f.             Any liability for express or implied warranty claims or other
claims for defective or deficient products or services, including quality of
goods and services;

g.            Any claims for personal injury or property damage, or for other
similar consequential damages, arising from the Covered Conduct;

h.            Any liability for failure to deliver goods or services due;

i.             Any claims against individuals (including, without limitation,
current or former directors, officers, employees, agents, or shareholders of any
of the Tenet Entities), provided, however, that if the United States pursues
claims based on the Covered Conduct against any individual, if the United States
obtains a judgment against or enters into a settlement with any individual based
on such claims, and if a court determines that the Tenet Entities have an
obligation to indemnify the individual for the judgment or settlement amount (or
any part

 

14

--------------------------------------------------------------------------------


 

thereof) (an “Indemnification Obligation”), then the United States shall seek to
recover from the individual on the judgment or settlement only an amount such
that the amount required to be paid by the Tenet Entities on their
Indemnification Obligation to that individual, when summed with all amounts paid
by the Tenet Entities on prior Indemnification Obligations to other individuals,
results in an aggregate total no greater than $75 million;

j.               Any claims of any State arising under the Medicaid Program, or
any other provision of law, based on the Covered Conduct;

k.              Any claims against any Settling Hospital, Tenet subsidiary,
affiliate, or division, or any partnership or other legal entity in which Tenet
or any Tenet subsidiary has or had an ownership interest, and the partners or
other shareholders in any such partnership or other legal entity, for a time
period that the Tenet Entity, partnership, or other legal entity was not
directly or indirectly owned by Tenet.

l.               Any liability for the Covered Conduct set forth in Paragraph
II.E(3) above for claims submitted by or on behalf of the hospitals identified
by the relators’ Complaints in U.S. ex rel. Meshel v. Tenet (W.D. Tex.) [**]

m.               Any liability to the United States of any entity other than a
Released Tenet Entity for the Covered Conduct set forth in Paragraphs II.E(6)
and II.E(8) above, and in connection with any investigation of any entity other
than a Tenet Entity for such Covered Conduct, Tenet shall make reasonable
efforts to facilitate access to and encourage the cooperation of its directors,
officers, and employees for interviews and testimony consistent with the rights
and privileges of such individuals.

12.            Subject to the provisions set forth below, the Released Tenet
Entities agree to

 

15

--------------------------------------------------------------------------------


 

provide to the Department of Justice, within no more than 120 days (with
production beginning within 30 days and proceeding on the schedule set forth
below), all documents falling within the following categories, regardless of
whether the Released Tenet Entities have asserted, and/or continue to assert,
that such documents are protected from disclosure by the attorney-client
privilege and/or work product doctrine (as used in this Paragraph III.12, the
term “document” is to be given its broadest meaning, and includes any type or
form of communication, including any electronic communications, but excludes
“documents” previously produced to the Department of Justice by the Released
Tenet Entities in connection with the Department of Justice’s investigation of
the Covered Conduct):

a.           all documents created prior to October 31, 2002, to, from, or
prepared at the request of, any attorney employed or retained by the Released
Tenet Entities that refer or relate to (i) the Released Tenet Entities’ request
or receipt of Medicare outlier payments; (ii) the Released Tenet Entities’
analysis of Medicare’s outlier payment rules and regulations; and/or, (iii) the
Released Tenet Entities’ charges, charge increases, or cost to charge ratios;

b.           all documents created prior to December 31,1998, to, from, or
prepared at the request of any attorney employed or retained by the Released
Tenet Entities that refer or relate to coding compliance audits conducted by the
Released Tenet Entities between March, 1997 and October, 1998;

c.           all documents created prior to June 30,1999, to, from, or prepared
at the request of, any attorney employed or retained by the Released Tenet
Entities that refer or relate to the Released Tenet Entities’ obligations under,
and compliance with, the Corporate Integrity Agreement (“CIA”) executed by
Tenet’s predecessor with the OIG-HHS on June 29,1994;

d.           those documents previously withheld as privileged in United States
ex rel.

 

16

--------------------------------------------------------------------------------


Barbera v. Amisub. et al., Case No. 97-6590-CIV (S.D.Fl.), and identified by
Bates numbers as set forth in Exhibit 5 hereto;

e.            all documents created prior to August 23, 2005, that (i) were
requested by the United States Attorney’s Office for the Eastern District of
Louisiana or the Department of Justice in connection with the investigation of
allegations that PHN failed to provide services and provided services not
consistent with the standard of care required under applicable regulations and
statutes to patients that were included in the capitated rate paid by Medicare
to PHN and/or (ii) are otherwise relevant to the foregoing allegations;

f.            the Released Tenet Entities will produce the documents described
in this Paragraph III.12 according to the following schedule —

(i)        with respect to the documents described in subparagraph (a) above:
substantially all documents that were identified on any privilege log provided
to the United States Attorney’s Office for the Central District of California or
the Department of Justice within 30 days; substantially all documents that were
identified on any privilege log provided to the Securities and Exchange
Commission within 60 days; substantially all documents that were identified on
any privilege log provided to Congress within 90 days; and all remaining
documents within 120 days;

(ii)       with respect to the documents described in subparagraph (b) above:
substantially all documents within 30 days, and any remaining documents within
120 days;

(iii)       with respect to the documents described in subparagraph (c) above:
substantially all documents that were identified on any privilege log provided
in

 

17

--------------------------------------------------------------------------------


 

the DRG Upcoding litigation described in Paragraphs II.B and II.E(2) above
within 60 days, and all remaining documents within 120 days;

(iv)   all documents described in subparagraph (d) above within 30 days; and,

(v)    with respect to the documents described in subparagraph (e) above:
substantially all documents within 60 days, and any remaining documents within
120 days;

g.            the Released Tenet Entities shall mark any document produced to
the Department of Justice pursuant to this Paragraph III.12 that they continue
to assert is protected from disclosure by the Released Tenet Entities to
third-parties with the legend “Privilege Asserted and Produced Subject to
Confidentiality Agreement” (such marked documents are referred to as “Privilege
Asserted Documents”);

h.             the Department of Justice agrees to maintain the confidentiality
of all Privilege Asserted Documents and not to disclose them to any third party,
except to the extent the Department of Justice, in its sole and absolute
discretion, determines that disclosure is required by law or court order or
would be necessary to protect the safety or welfare of the public or any
individual or would be in furtherance of the discharge of the Department of
Justice’s duties — thus, for example, this Paragraph III. 12 does not prevent
the Department of Justice from disseminating any Privilege Asserted Document to
any other governmental entity of the United States in connection with any
potential violation of law or regulation or regarding any matter within that
entity’s jurisdiction or to the United States Congress pursuant to a
Congressional request;

i.               the Department of Justice, and any individual or entity to whom
a Privilege Asserted Document is disclosed by the Department of Justice pursuant
to subparagraph (h)

 

18

--------------------------------------------------------------------------------


 

above, may use any Privilege Asserted Document as it deems appropriate in any
criminal, civil, administrative, or contractual investigation or proceeding;

j.              subject to the provisions of this Paragraph III.12 above, by
producing any Privilege Asserted Document to the Department of Justice, the
Released Tenet Entities do not intend to waive as to any third-party any
protection of such Privilege Asserted Document under the attorney-client
privilege and/or the work product doctrine.

13.           The Released Tenet Entities waive and will not assert any defenses
they may have to any criminal prosecution or administrative action relating to
the Covered Conduct, which defenses may be based in whole or in part on a
contention that, under the Double Jeopardy Clause in the Fifth Amendment of the
Constitution, or under the Excessive Fines Clause in the Eighth Amendment of the
Constitution, this Agreement bars a remedy sought in such criminal prosecution
or administrative action. Nothing in this Paragraph III.13 or any other
provision of this Agreement constitutes an agreement by the United States
concerning the characterization of the settlement amounts for purposes of the
Internal Revenue Laws, Title 26 of the United States Code.

14.         The Amounts that Tenet must pay pursuant to this Agreement shall not
be decreased as a result of the denial of claims for payment now being withheld
from payment by any Medicare carrier or fiscal intermediary, any State payor,
TRICARE, or FEHBP related to the Covered Conduct. The Released Tenet Entities
agree not to resubmit to any Medicare carrier or fiscal intermediary, any State
payor, TRICARE, or FEHBP any previously denied claims related to the Covered
Conduct, and agree not to appeal any such denials of claims.

15.         The Released Tenet Entities agree to the following:

a.               Unallowable Costs Defined: All costs (as defined in the Federal

 

19

--------------------------------------------------------------------------------


 

Acquisition Regulation, 48 C.F.R. § 31.205-47 and in Titles XVIII and XIX of the
Social Security Act, 42 U.S.C. §§ 1395-1395ggg and 1396-1396v, and the
regulations and official program directives promulgated thereunder) incurred by
or on behalf of a Released Tenet Entity, in connection with the following are
unallowable costs on government contracts and under the Medicare, Medicaid,
TRICARE, Veterans Affairs (“VA”) or FEHBP programs:

(1)           the matters covered by this Agreement;

(2)           the Government’s audit(s), civil and any criminal
investigation(s), and litigation of the matters covered by this Agreement;

(3)           any Released Tenet Entity’s investigation, defense, and corrective
actions undertaken in response to the Government’s audit(s), civil and any
criminal investigation(s), and litigation in connection with the matters covered
by this Agreement (including attorneys’ fees);

(4)           the negotiation and performance of the Agreement;

(5)           the payments made pursuant to this Agreement, and any payments
that the Tenet Entities may make to any relator and/or relator’s attorney; and,

(6)           the negotiation of the CIA referenced in Paragraph 10 above, and
any obligations undertaken pursuant to such a CIA to: (i) retain an independent
review organization to perform reviews as described in the CIA; and (ii) prepare
and submit reports to OIG-HHS.

(All costs described or set forth in this Paragraph III.15.a are hereafter,
“Unallowable Costs.”)

b.                  Future Treatment of Unallowable Costs: These Unallowable
Costs shall be separately determined and accounted for in non-reimbursable cost
centers by the Released Tenet Entities, and the Released Tenet Entities will not
charge such Unallowable Costs directly

 

20

--------------------------------------------------------------------------------


 

or indirectly to any contracts with the United States or any State Medicaid
Program, or seek payment for such Unallowable Costs through any cost report,
cost statement, information statement or payment request submitted by the
Released Tenet Entities, to the Medicare, Medicaid, TRICARE, VA or FEHBP
programs.

c.           Treatment of Unallowable Costs Previously Submitted for Payment:
The Released Tenet Entities further agree that within 90 days of the Effective
Date of this Agreement they shall identify to applicable Medicare and TRICARE
fiscal intermediaries, carriers, and/or contractors, and Medicaid, VA and FEHBP
fiscal agents, any Unallowable Costs included in payments previously sought from
the United States, or any State Medicaid Program, including, but not limited to,
payments sought in any cost report, cost statements, information reports, or
payment requests already submitted by any of the Released Tenet Entities, and
shall request, and agree, that such cost reports, cost statements, information
reports or payment requests, even if already settled, be adjusted to account for
the effect of the inclusion of the Unallowable Costs. The Released Tenet
Entities agree that the United States, at a minimum, will be entitled to recoup
from the Released Tenet Entities any overpayment plus applicable interest and
penalties as a result of the inclusion of such Unallowable Costs on previously
submitted cost reports, information reports, cost statements, or requests for
payment. If any Released Tenet Entity fails to identify such costs in past filed
cost reports in conformity with this Paragraph, the United States may seek an
appropriate penalty or other sanction in addition to the recouped amount. Any
payments due after the adjustments have been made shall be paid to the United
States pursuant to the direction of the Department of Justice and/or the
affected agencies. The United States reserves its rights to disagree with any
calculations submitted by any Released Tenet Entity, on the effect of inclusion
of Unallowable Costs on the cost reports, cost statement, or

 

21

--------------------------------------------------------------------------------


 

information reports of the Released Tenet Entity.

d.             Nothing in this Agreement shall constitute a waiver of the rights
of the United States to audit, examine, or re-examine the books and records of
any Released Tenet Entity to determine that no Unallowable Costs have been
claimed in accordance with the provisions of this Paragraph III.15.

16.          The Released Tenet Entities waive and agree that they shall not
seek payment for any of the health care billings covered by this Agreement from
any health care beneficiaries or their parents, sponsors, legally responsible
individuals or third party payors. The Released Tenet Entities waive any causes
of action against these beneficiaries or their parents, sponsors, legally
responsible individuals or any third party payors based upon the claims for
payment covered by this Agreement.

17.          The Tenet Entities expressly warrant that they have reviewed their
financial situations and that they are currently solvent within the meaning of
11 U.S.C. § 547(b)(3), and 548(a)(l)(B)(ii)(I), and will remain solvent
following payment to the United States hereunder. Further, the Parties expressly
warrant that, in evaluating whether to execute this Agreement, they (a) have
intended that the mutual promises, covenants and obligations set forth herein
constitute a contemporaneous exchange for new value given to the Tenet Entities,
within the meaning of 11 U.S.C. § 547(c)(l), and (b) have concluded that these
mutual promises, covenants and obligations do, in fact, constitute such a
contemporaneous exchange. Further, the Parties warrant that the mutual promises,
covenants, and obligations set forth herein are intended and do, in fact,
represent a reasonably equivalent exchange of value which is not intended to
hinder, delay, or defraud any entity to which the Tenet Entities were or became
indebted to on or after the date of this transfer, within the meaning of 11
U.S.C. § 548(a)(l).

 

22

--------------------------------------------------------------------------------


 

18.         In the event the Tenet Entities commence, or a third party
commences, within 91 days of the Effective Date of this Agreement, or of any
payment made hereunder, any case, proceeding, or other action (a) under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have any order for relief of any Tenet Entity’s debts, or seeking to
adjudicate any Tenet Entity as bankrupt or insolvent, or (b) seeking appointment
of a receiver, trustee, custodian or other similar official for any Tenet
Entity, or for all or any substantial part of a Tenet Entity’s assets, the Tenet
Entities agree as follows:

a.            No Tenet Entity’s obligations under this Agreement may be avoided
pursuant to 11 U.S.C. §§ 547 or 548, and no Tenet Entity will argue or otherwise
take the position in any such case, proceeding or action that: (i) the Tenet
Entity’s obligations under this Agreement may be avoided under 11 U.S.C. § 547
or 548; (ii) the Tenet Entity was insolvent at the time this Agreement was
entered into, or became insolvent as a result of the payment made to the United
States hereunder; or (iii) the mutual promises, covenants and obligations set
forth in this Agreement do not constitute a contemporaneous exchange for new
value given to the Tenet Entity.

b.           If any Tenet Entity’s obligations under this Agreement are avoided
for any reason, including, but not limited to, through the exercise of a
trustee’s avoidance powers under the Bankruptcy Code, the United States, at its
sole option, may rescind the releases in this Agreement, and bring any civil
and/or administrative claim, action, or proceeding against the Tenet Entities
for the claims that would otherwise be covered by the releases provided in
Paragraphs III.4, III.7, and III.8 above. The Tenet Entities agree that (i) any
such claims, actions, or proceedings brought by the United States (including any
proceedings to exclude any Tenet Entity from participation in Medicare,
Medicaid, or other Federal health care programs)

 

23

--------------------------------------------------------------------------------


 

are not subject to an “automatic stay” pursuant to 11 U.S.C. § 362(a) as a
result of the actions, cases, or proceedings described in the first clause of
this subparagraph, and that the Tenet Entities will not argue or otherwise
contend that the United States’ claims, actions, or proceedings are subject to
an automatic stay; (ii) the Tenet Entities will not plead, argue, or otherwise
raise any defenses under the theories of statute of limitations, laches,
estoppel, or similar theories, to any such civil or administrative claims,
actions, or proceeding which are brought by the United States within 120
calendar days of written notification to any Tenet Entity that the releases have
been rescinded pursuant to this Paragraph III.18, except to the extent such
defenses were available on May 13, 2005; and (iii) the United States has a valid
claim against the Tenet Entities for the Covered Conduct, and the United States
may pursue its claims in the cases, actions, or proceedings referenced in the
first clause of this subparagraph, as well as in any other case, action, or
proceeding.

c.              The Tenet Entities acknowledge that their agreements in this
Paragraph III.18 are provided in exchange for valuable consideration provided in
this Agreement.

19.           Except as expressly provided to the contrary in this Agreement,
each Party shall bear its own legal and other costs incurred in connection with
this matter, including the preparation and performance of this Agreement. This
Agreement shall in no way be construed or considered as an admission of
liability or wrongdoing in any legal or administrative proceeding.

20.          The Tenet Entities represent that this Agreement is freely and
voluntarily entered into without any degree of duress or compulsion whatsoever
and they have been advised with respect hereto by counsel prior to entering into
this Settlement Agreement.

21.          This Agreement is governed by the laws of the United States. The
United States

 

24

--------------------------------------------------------------------------------


 

and the Tenet Entities agree that the exclusive jurisdiction and venue for any
dispute arising between the United States and the Tenet Entities under this
Agreement will be the United States District Court for the Central District of
California.

22.         This Agreement constitutes the complete agreement between the
Parties. This Agreement may not be amended except by written consent of the
affected Parties.

23.         The individuals signing this Agreement on behalf of the Tenet
Entities represent and warrant that they are authorized to execute this
Agreement. The United States signatories represent that they are signing this
Agreement in their official capacities and that they are authorized to execute
this Agreement.

24.         This Agreement may be executed in counterparts, each of which
constitutes an original and all of which constitute one and the same agreement.

25.         This Agreement is binding on the Tenet Entities’ successors,
transferees, heirs and assigns.

26.         All Parties consent to the United States’ disclosure of this
Agreement, and information about this Agreement, to the public.

27.         This Agreement is effective on the date of signature of the last
signatory to the Agreement (“Effective Date”). Facsimiles of signatures shall
constitute acceptable, binding signatures for purposes of this Agreement.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto affix their signatures:

 

FOR THE UNITED STATES OF AMERICA

 

DATED: June 28, 2006

BY:

/s/ George S. Cardona, Chief AUSA for

 

 

DEBRA WONG YANG

 

United States Attorney

 

Central District of California

 

 

DATED: 6/29/06

BY:

/s/ Michael D. Granston

 

 

MICHAEL GRANSTON

 

Assistant Director

 

Commercial Litigation Branch

 

Civil Division

 

United States Department of Justice

 

 

FOR HHS-OIG

DATED: 6/28/06

BY:

/s/ Gregory E. Demske

 

 

GREGORY E. DEMSKE

 

Assistant Inspector General for Legal Affairs

 

Office of Counsel to the Inspector General

 

U.S. Department of Health and Human Services

 

FOR OPM

DATED: June 28, 2006

BY:

/s/ Kathleen M. McGettigan

 

 

KATHLEEN MCGETTIGAN

 

Deputy Associate Director

 

Center for Retirement and Insurance Services

 

Office of Personnel Management

 

 

BY:

 /s/ J. David Cope

 

 

J. DAVID COPE

 

Debarring Official

 

Office of Personnel Management

 

FOR TRICARE

DATED: 28 June 2006

BY:

/s/ Laurel C. Gillespie

 

 

LAUREL C. GILLESPIE

 

Deputy General Counsel

 

Tricare Management Activity

 

United States Department of Defense

 

26

--------------------------------------------------------------------------------


 

FOR THE SETTLING HOSPITALS

 

DATED: 6/28/06

BY:

/s/ Douglas E. Rabe

 

 

DOUGLAS E. RABE

 

Vice President

 

Tenet Healthcare Corporation

 

(for each of the Settling Hospitals identified in Exhibit 1)

 

FOR TENET HEALTHCARE CORPORATION

 

DATED: 6/28/06

BY:

/s/ Douglas E. Rabe

 

 

DOUGLAS E. RABE

 

Vice President

 

Tenet Healthcare Corporation

 

DATED: 6/28/06

BY:

 /s/ David Schindler

 

 

DAVID SCHINDLER

 

LATHAM & WATKINS

 

Counsel for Tenet Healthcare Corporation

 

DATED: 6/28/06

BY:

/s/ Roger Goldman

 

 

ROGER GOLDMAN

 

LATHAM & WATKINS

 

Counsel for Tenet Healthcare Corporation

 

FOR TENET HEALTHSYSTEM HEALTHCORP

 

DATED: 6/28/06

BY:

/s/ Douglas E. Rabe

 

 

DOUGLAS E. RABE

 

Vice President

 

Tenet Healthcare Corporation

 

FOR TENET HEALTHSYSTEM HOLDINGS, INC.

 

DATED: 6/28/06

BY:

/s/ Douglas E. Rabe

 

 

DOUGLAS E. RABE

 

Vice President

 

Tenet Healthcare Corporation

 

27

--------------------------------------------------------------------------------


 

FOR TENET HEALTHSYSTEM MEDICAL, INC.

 

DATED: 6/28/06

BY:

/s/ Douglas E. Rabe

 

 

DOUGLAS E. RABE

 

Vice President

 

Tenet Healthcare Corporation

 

FOR ORNDA HOSPITAL CORPORATION

 

DATED: 6/28/06

BY:

/s/ Douglas E. Rabe

 

 

DOUGLAS E. RABE

 

Vice President

 

Tenet Healthcare Corporation

 

[Exhibits omitted.]

 

 

28

--------------------------------------------------------------------------------